                                                                                           USDC SDNY
                                                                                           DOCUMENT
                                                                                           ELECTRONICALLY FILED
                                                                                           DOC #:
UNITED STATES DISTRICT COURT                                                               DATE FILED: 5/7/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 1042 II REALTY, INC,                                           :
                                                                :
                                              Plaintiff,        :
                            -against-                           :
                                                                :              21-CV-2761 (VEC)
 OCWEN LOAN SERVICING, LLC,                                     :
                                                                :                     ORDER
                                              Defendant. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

         WHEREAS on April 7, 2021, Defendant filed a motion to dismiss, Dkt. 5;

         WHEREAS on April 30, 2021, Plaintiff filed a response in opposition to the motion to

dismiss and cross-moved for summary judgment, Dkt. 10;

         WHEREAS on May 3, 2021, the Court ordered Plaintiff to show cause why the cross-

motion for summary judgment should not be summarily denied for failure to file a Rule 56.1

Statement in contravention of SDNY Local Rule 56.1;

         WHEREAS on May 6, 2021, Plaintiff explained that he inadvertently omitted the Rule

56.1 Statement, Dkt. 12;1



1
          Plaintiff’s counsel explained that he was contacted by Plaintiff’s original counsel, Avinoam Rosenfeld, on
April 29, 2021 to assist in filing an opposition to the motion to dismiss that was due the next day. See Decl., Dkt.
12 ¶ 4. Plaintiff’s counsel attests that Mr. Rosenfeld conveyed to him that he was having trouble obtaining
admission to this Court. Id. While the Court understands that Plaintiff’s counsel was only brought into this matter
at the last minute, the Court notes that Mr. Rosenfeld had numerous opportunities to address his issues with
admission. Defense counsel served the notice of removal on Mr. Rosenfeld on March 31, 2021. See Cert. of
Service, Dkt. 1-1. Defense counsel served the notice of initial pretrial conference on Mr. Rosenfeld on April 6,
2021. See Cert. of Service, Dkt. 4. After Defense counsel filed a motion to dismiss, the Court ordered Mr.
Rosenfeld to file a notice of appearance by no later than April 23, 2021 and to respond in opposition to the motion to
dismiss by April 30, 2021. See Order, Dkt. 7. Defense counsel served a copy of the Court’s Order on Mr.
Rosenfeld on April 14, 2021. See Cert. of Service, Dkt. 8. Mr. Rosenfeld did not comply with the April 23, 2021
deadline, nor did he contact the Court seeking an extension. It was only after Chambers independently contacted
Mr. Rosenfeld that he informed the Court that he was having trouble obtaining admission to SDNY. Mr. Rosenfeld
had the opportunity to file for admission pro hac vice, but failed to do so. Mr. Rosenfeld’s application for regular
admission to SDNY was rejected because of Mr. Rosenfeld’s deficiencies in his application. Given that Mr.
        WHEREAS Plaintiff filed a Rule 56.1 Statement and requested that the Court accept the

Rule 56.1 Statement nunc pro tunc, id.;

        WHEREAS the Plaintiff’s Rule 56.1 Statement is deficient because it contains no

citations to the record, see Rule H(ii)(a) of the undersigned’s Individual Practices in Civil Cases

(“Each factual assertion [in a 56.1 Statement] must be supported by a citation to the portion(s) of

the evidentiary record relied upon.”); and

        WHEREAS Defendant’s reply in support of its motion to dismiss is due today, Friday,

May 7, 2021, Dkt. 7;

        IT IS HEREBY ORDERED that Plaintiff’s response in opposition to the motion to

dismiss and Plaintiff’s cross-motion for summary judgment is STRICKEN from the record. By

no later than Monday, May 10, 2021, Plaintiff must re-file its response and cross-motion. The

filing must be in compliance with the Federal Rules of Civil Procedure, the SDNY Local Civil

Rules, and the undersigned’s Individual Practices in Civil Cases. Failure to comply with these

rules may lead to the summary denial of Plaintiff’s motion, sanctions, or both.

        IT IS FURTHER ORDERED that Defendant’s deadline to reply in support of its motion

to dismiss and to respond in opposition to any cross-motion for summary judgment is adjourned

to Friday, May 14, 2021. The Court recognizes that Defendant may need more than one week

to prepare its brief and Rule 56.1 Statement. Defense counsel is welcome to file a request for an

adjournment of this deadline. Plaintiff’s reply in support of its cross-motion for summary

judgment is due no later than Friday, May 21, 2021.

SO ORDERED.
                                                                         ________________________
Date: May 7, 2021                                                           VALERIE CAPRONI
      New York, New York                                                   United States District Judge

Rosenfeld had over three weeks to organize his admission to SDNY but failed to do so, the Court did not grant his
last-minute request for an adjournment of his deadline to oppose the motion to dismiss.

                                                         2
